Citation Nr: 0945371	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  90-43 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected gastritis and duodenitis with 
hiatal hernia. 

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected gastritis and duodenitis.

3.  Entitlement to service connection for an intestinal 
motility disorder/irritable bowel syndrome (IBS), claimed as 
secondary to service-connected gastritis and duodenitis.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Karen Abatecola

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION


The Veteran had active service from January 1966 to December 
1968.  He was born in 1947.

This appeal arose before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) issued in December 1989, 
August 1999, and April 2000.  The issue of entitlement to an 
increased evaluation for the service-connected gastritis and 
duodenitis was remanded by the Board for additional 
development in December 1990, July 1991, December 1992, and 
June 1994.  A November 1994 rating action increased the 
rating assigned to the gastritis and duodenitis to 30 
percent.

In June 1995, the Board issued a decision denying an 
evaluation in excess of 30 percent for the gastritis and 
duodenitis, and the Veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (the Court). 

In October 1996, a Joint Motion for Remand was filed, which 
requested that the Court return the case to the Board, on the 
ground there had been outstanding VA records which had not 
been obtained and considered by the Board at the time of the 
June 1995 decision.  On October 16, 1996, the Court issued an 
Order returning the case to the Board. Copies of the Joint 
Motion and the Order are in the claims folder.

In March 2001, the Board remanded the issues of entitlement 
to an evaluation in excess of 30 percent for the service-
connected gastritis and duodenitis and entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) to the RO for additional development.  The Board also 
found that the claims for secondary service connection for 
depression and an intestinal motility disorder/irritable 
bowel syndrome (IBS) were intertwined with the issues on 
appeal.  


In a decision in July 2007, the Board denied entitlement to 
an initial evaluation in excess of 30 percent for service-
connected gastritis and duodenitis with hiatal hernia; denied 
entitlement to service connection for depression, claimed as 
secondary to service-connected gastritis and duodenitis; 
denied entitlement to service connection for an intestinal 
motility disorder/irritable bowel syndrome (IBS), claimed as 
secondary to service-connected gastritis and duodenitis; and 
denied entitlement to a TDIU.

A VA Form 21-22a is of record assigning the power of attorney 
to the Veteran's representative, his wife, shown on the first 
page of the present decision, dated January 18, 2008.  Her 
appointment is authorized by 38 C.F.R. § 14.630.

Since the Board's 2007 decision, the Veteran's representative 
has submitted extensive arguments on a wide range of 
subjects, including specific and detailed requests for the 
Board to obtain an outside medical opinion, citing the 
provisions to so do in January 2008.

In correspondence from a Board Deputy Vice Chairman to the 
Veteran's representative, dated July 10, 2008, her 
correspondence was acknowledged.  Therein, the Board 
determined to vacate the Board's 2007 decision, based on her 
assertion that additional evidence was of record that had not 
been addressed by the Board.  The Board agreed to reissue a 
subsequent decision.

In December 2008, the Veteran's representative submitted a 
private medical opinion, from C.N.B., M.D., dated November 
2008.

The Board's decision to vacate the July 2007 decision was 
issued in March 2009.  In the interim, in late February 2009, 
the Veteran's representative had withdrawn her request for 
the Board to obtain a medical expert opinion.

In April 2009, the undersigned Veterans Law Judge directed, 
in pertinent part, that the docket date shown on the cover of 
this decision be substituted for a 1999 docket date, based on 
when an earlier substantive appeal was filed. 

In the meantime, the Board had also sent the case out for 
medical expert opinions, and the appellant and his 
representative were so notified.  The medical expert 
opinions, dated in June and August 2009, were received by the 
Board in October 2009.  The Veteran's representative has 
submitted multiple duplicative documents and since argued, 
initially, that the opinions were illegally obtained by the 
Board.  

More recently, in numerous other essentially duplicative 
documents submitted to the Board, she has demanded a remand 
for initial VARO consideration (absent her providing waiver 
of such review) of the recently acquired medical expert 
opinions, and for RO review of the evidence now in the file 
including the most recent private medical opinion, the two 
other medical expert opinions cited above, and her written 
arguments and presentations.  

In that regard, although there would be no need for waiver 
for the Board's acquisition of the most recent medical expert 
opinions pursuant to 38 U.S.C.A. § 7109, 38 C.F.R. § 
20.901(a), it is noted that, although she has submitted 
numerous copies of the opinion by Dr. C.N.B. and documents 
and/or arguments in relation thereto, including those in 
which she states that adequate evidence is now of record for 
a final decision, it does not appear that she has ever 
provided a written, stated, or implied waiver of initial RO 
consideration of that opinion, pursuant to 38 C.F.R. § 19.37.  
The further delay in this case is unfortunate, but the Board 
has no option but to remand the case as requested by the 
Veteran's representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The case is REMANDED for the following action:

(Please note, this appeal should be considered to have been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The case should be reviewed and all 
evidence now of record addressed, 
including private and VA medical expert 
opinions.

3.  If the decision remains 
unsatisfactory, a comprehensive SSOC 
should be issued, the Veteran and his 
representative given reasonable 
opportunity to respond and the case should 
be returned to the Board for further 
appellate review.  The Veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

